DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled  claims 1-20 prior to prosecution of the first office action.
Applicant added new claims 21-40
Status of claims
Claims 21-40 are pending in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-20 of U.S. Patent No. 11, 259, 161.	 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in the U.S. Patent No. 11, 259, 161 with obvious wording variations. Take an example of comparing claim 21 of pending application and claim 1 of the U.S. Patent No. 11, 259, 161:
Pending Application 17/571,133
U.S. Patent No. 11, 259, 161
Claim 21, A network element, comprising: an interface; and a processor operably coupled to the interface and configured to cause the network element to: receive a first UE radio capability identifier (ID) from a user equipment (UE) corresponding to a first version number; transmit the first UE radio capability ID to a UE radio Capability Management Function (UCMF); receive an updated UE radio capability ID based on an updated UE radio configuration from the UCMF corresponding to a second version number previously stored at the UCMF, wherein the updated UE radio capability ID is a public land mobile network (PLMN) assigned UE radio capability ID and is assigned by the UCMF; and transmit the updated UE radio capability ID to the UE through a cellular network.
Claim 22, similar to claim 2 in the U.S. Patent No. 11, 259, 161.
Claim 23, similar to claim 3 in the U.S. Patent No. 11, 259, 161.
Claim 24, similar to claim 4 in the U.S. Patent No. 11, 259, 161.
Claim 25, similar to claim 5 in the U.S. Patent No. 11, 259, 161.
Claim 26, similar to claim 6 in the U.S. Patent No. 11, 259, 161.
Claim 27, similar to claim 1 in the U.S. Patent No. 11, 259, 161 ( where the network element is an Access and Mobility Management Function and a method claim ).
Claim 28, similar to claim 21 and 27 in the instant application.
Claim 29, similar to claim 22 in the instant application.
Claim 30, similar to claim 23 in the instant application.
Claim 31, similar to claim 24 in the instant application.
Claim 32, similar to claim 25 in the instant application.
Claim 33, similar to claim 26 in the instant application.
Claim 34, similar to claim 15  in the U.S. Patent No. 11, 259, 161.
Claim 35, similar to claim 16  in the U.S. Patent No. 11, 259, 161.
Claim 36, similar to claim 17  in the U.S. Patent No. 11, 259, 161.
Claim 37, similar to claim 18  in the U.S. Patent No. 11, 259, 161.
Claim 38, similar to claim 19  in the U.S. Patent No. 11, 259, 161.
Claim 39, similar to claim 20  in the U.S. Patent No. 11, 259, 161.
Claim 40, similar to claim 15  in the U.S. Patent No. 11, 259, 161 (where the Access and Mobility Management Function of the core network [i.e. part of the core network]).



Claim 1, A method, comprising: at an Access and Mobility Management Function: receiving a first UE radio capability identifier (ID) from a user equipment (UE) corresponding to a first version number; transmitting the first UE radio capability ID to a UE radio Capability Management Function (UCMF); receiving an updated UE radio capability ID based on an updated UE radio configuration from the UCMF corresponding to a second version number previously stored at the UCMF, wherein the updated UE radio capability ID is a public land mobile network (PLMN) assigned UE radio capability ID and is assigned by the UCMF; and transmitting the updated UE radio capability ID to the UE through a cellular network.


The claims of the instant application encompass the same subject matter except the instant “A network element, comprising: an interface; and a processor operably coupled to the interface and configured to cause the network element to: receive a first UE radio capability identifier (ID) from a user equipment (UE) corresponding to a first version number” whereas the U.S. Patent No. 11, 259, 161 claims are to , A method, comprising: at an Access and Mobility Management Function: receiving a first UE radio capability identifier (ID) from a user equipment (UE) corresponding to a first version number”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11, 259, 161 “A method, comprising: at an Access and Mobility Management Function: receiving a first UE radio capability identifier (ID)”as a ” processor operably coupled to the interface and configured to cause the network element to: receive a first UE radio capability identifier (ID)” because it was well known utilize a method and an apparatus claims carry out an inventive concept, where the instant application uses broad terms such as network element and the  U.S. Patent No. 11, 259, 161 cites the term  Access and Mobility Management Function, interpreted  as a network element, where both instant application and the U.S. Patent No. 11, 259, 161, receive a first UE radio capability identifier (ID) from a user equipment (UE) corresponding to a first version number.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.
11, 259, 161 and differ only in terminology. To the extent that the instant claims are broaden
and therefore generic to the claimed invention of  .U.S. Patent No. 11, 259, 161,
in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued
without a terminal disclaimer, if a species claim has been previously been claimed in a co-
pending application.
Claims 21-40 would be allowable if a terminal disclaimer is approved by USPTO ,as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647